Title: To James Madison from Nicholas Boilvin, 17 October 1809 (Abstract)
From: Boilvin, Nicholas
To: Madison, James


17 October 1809, Prairie du Chien. Wrote president earlier but received no answer, so he makes another effort to acquaint JM with the Indian situation on the Mississippi. Tribes living on frontier would have attacked settlements in destructive fashion but are afraid of the Sioux, Falsovoin, Fox, and “a large Party of Puants, all of whom are in favor of the United States.” These Indians have told him that English traders have encouraged hostile tribes to ravage American settlements, but he discounts their reports. Many promises have been made to the Indians but not fulfilled; result is that peace is maintained with difficulty. Has carried on John Campbell’s business since he died. In return for his exertions Dearborn promised him equal footing with other agents. His situation is remote, and he is constantly harassed by Indians—these facts should be considered in determining his compensation. Governor Lewis and General Clark can testify as to his character and fitness.
